— Appeal by the defendant, as limited by her motion, from a sentence of the Supreme Court, Kings County (Reichbach, J.), imposed January 6, 2010, upon her plea of guilty, on the ground that the sentence was excessive.
Ordered that the sentence is affirmed.
The defendant’s valid waiver of her right to appeal precludes review of her contention that the sentence imposed was excessive (see People v Bradshaw, 18 NY3d 257, 264-267 [2011]; People v Lopez, 6 NY3d 248, 255-256 [2006]). Eng, P.J., Mastro, Dickerson, Lott and Miller, JJ., concur.